FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForAugust 5, 2011 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Appendix 1 Income statement reconciliations Appendix 1 Income statement reconciliations Quarter ended 30 June 2011 31 March 2011 30 June 2010 Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory £m £m £m £m £m £m £m £m £m Interest receivable 4 Interest payable - - Net interest income Fees and commissions receivable - - 7 Fees and commissions payable - - - Income from trading activities Gain on redemption of own debt - Other operating income (excluding insurance premium income) Insurance net premium income - - - Non-interest income Total income Staff costs Premises and equipment Other administrative expenses Depreciation and amortisation Operating expenses Profit before other operating charges Insurance net claims - - - Operating profit before impairment losses Impairment losses - - Operating profit/(loss) Appendix 1 Income statement reconciliations (continued) Quarter ended 30 June 2011 31 March 2011 30 June 2010 Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory £m £m £m £m £m £m £m £m £m Operating profit/(loss) Fair value of own debt (1) - - - Asset Protection Scheme credit default swap - fair value changes (2) - - - Payment Protection Insurance costs - Sovereign debt impairment - Amortisation of purchased intangible assets 56 - 44 - 85 - Integration and restructuring costs - - - Gain on redemption of own debt - Strategic disposals 50 - 23 - - Bonus tax 11 - 11 - 15 - RFS Holdings minority interest 5 - 3 - 17 - Interest rate hedge adjustments on impaired available-for-sale Greek government bonds - (Loss)/profit before tax - - - Tax charge - - - (Loss)/profit from continuing operations - - - Profit/(loss) from discontinued operations, net of tax 21 - 21 10 - 10 - Loss for the period - - - Non-controlling interests - 1 - 1 - Preference share and other dividends - (Loss)/profit attributable to ordinary and B shareholders - - - Notes: Reallocation of £111 million (Q1 2011 - £186 million; Q2 2010 - £104 million) to income from trading activities and £228 million (Q1 2011 - £294 million; Q2 2010 - £515 million) to other operating income. Reallocation to income from trading activities. Appendix 1 Income statement reconciliations (continued) Half year ended 30 June 2011 30 June 2010 Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory £m £m £m £m £m £m Interest receivable - Interest payable - - Net interest income - Fees and commissions receivable - 7 Fees and commissions payable - - Income from trading activities Gain on redemption of own debt - - Other operating income (excluding insurance premium income) Insurance net premium income - - Non-interest income Total income Staff costs Premises and equipment Other administrative expenses Depreciation and amortisation Operating expenses Profit before other operating charges 37 Insurance net claims - - Operating profit before impairment losses 37 Impairment losses - Operating profit/(loss) 37 Appendix 1 Income statement reconciliations (continued) Half year ended 30 June 2011 30 June 2010 Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory £m £m £m £m £m £m Operating profit/(loss) 37 Fair value of own debt (1) - - Asset Protection Scheme credit default swap - fair value changes (2) - Payment Protection Insurance costs - Sovereign debt impairment - Amortisation of purchased intangible assets - - Integration and restructuring costs - - Gain on redemption of own debt - - Strategic disposals 27 - - Bonus tax 22 - 69 - RFS Holdings minority interest 2 - 33 - Interest rate hedge adjustments on impaired available-for-sale Greek government bonds - (Loss)/profit before tax - - Tax charge - - (Loss)/profit from continuing operations - - Profit/(loss) from discontinued operations, net of tax 31 - 31 - Loss for the period - - Non-controlling interests - - Preference share and other dividends - (Loss)/profit attributable to ordinary and B shareholders - 9 - 9 Notes: Reallocation of £75 million (H1 2010 - £145 million) to income from trading activities and £66 million (H1 2010 - £305 million) to other operating income. Reallocation to income from trading activities. Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
